Citation Nr: 0518341	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  03-35 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 through April 
1970.  He received several awards and commendations to 
include the National Defense Service Medal, Army 
Commendation, and the Vietnam Service Medal.  His military 
occupational specialty was radio operator.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran testified before the RO at a hearing in February 
2004.  A transcript of that hearing is associated with the 
claims folder.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran did not participate in combat and a clear 
preponderance of the competent evidence of record is against 
a finding of a current diagnosis of PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the letters sent to the veteran in 
June 2001 and February 2005.  Since these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statement of the case (SSOC) 
he was provided with specific information as to why his claim 
was being denied, and of the evidence that was lacking.  He 
was also supplied with the complete text of 38 C.F.R. § 3.159 
in the October 2003 SOC.  

Finally, with respect to element (4), the Board notes that 
the RO's February 2005 letter contained a specific request 
that the veteran send any evidence to VA in his possession 
that pertains to the claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The claims folder contains all available service medical 
records, private medical records, VA medical records, and VA 
examination reports.  The veteran has not identified any 
outstanding evidence to be obtained.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2004).   Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establish that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(implementing the decision in Cohen v. Brown, 10 Vet. App. 
128 (1997)).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d) (pertaining to combat veterans).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the Board finds that service connection for 
PTSD is not in order.  A clear preponderance of the competent 
evidence of record is against a finding of a current 
diagnosis of PTSD.  The records associated with the claims 
folder show that the veteran was diagnosed with PTSD for the 
first time at the VA Medical Center (VAMC) in Mountain Home, 
Tennessee in February 2001.  At that time the veteran 
reported that he was in combat in the Republic of Vietnam 
when he was 17 years old and killed thousands of people as a 
radio operator.  He also witnessed many deaths.  This 
diagnosis was subsequently continued in later outpatient 
treatment reports.  None of these outpatient treatment 
reports describe the veteran's PTSD symptoms in any detail, 
nor do they show a basis for the diagnosis.  The veteran has 
also received diagnoses of major depressive disorder, 
adjustment disorder, and dysthymic disorder.  

The veteran was not in receipt of combat decorations or other 
indicia of combat.  He served in the Republic of Vietnam from 
September 1967 to 1968 and his military occupational 
specialty was wireman during that period.  The RO made 
several attempts to corroborate the description of stressor 
events that the veteran claimed occurred in service.  The 
U.S. Armed Forces Service Center for Research of Unit Records 
(USASCRUR) was only able to corroborate that Camp Enari 
sustained rocket attacks during the period the veteran was 
there.  

The veteran was afforded a VA psychiatric examination in 
January 2005.  This examination showed that the veteran did 
not meet the DSM-IV criteria for PTSD.  Instead, the VA 
examiner confirmed an earlier diagnosis of major depressive 
disorder.  The claimed stressor of the veteran being present 
for rocket attacks at Camp Enari was noted, but the examiner 
indicated that among the missing criteria for a diagnosis of 
PTSD was an adequate stressor.  The examiner also concluded 
that the veteran's psychological impairment was not related 
to his active duty service.  The VA examination included a 
complete review of the claims folder so that the 
determination was based on all of the evidence of record and 
took into account the veteran's only verified stressor.  

The Board finds the January 2005 VA examination report to be 
more probative than the outpatient treatment records.  First, 
the February 2001 PTSD intake evaluation was for the purpose 
of treatment and was based entirely on history as reported by 
the veteran.  The veteran's reported stressors at that time 
have not been verified.  See Reonal v. Brown, 5 Vet. App. 458 
(1993) (medical opinion based on inaccurate premise is not 
probative).  The January 2005 VA examination, however, was 
for the purpose of determining whether or not the veteran had 
PTSD based on his military service and was based on a review 
of available records, including the veteran's claims folder.  

Therefore, the VA examination has more probative value than 
the VA outpatient treatment records.  Current disability is 
required in order to establish service connection.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The veteran's claim for service connection 
implicitly includes the assertion that he has PTSD, but his 
personal opinion as a lay person not trained in medicine is 
not competent evidence needed to establish a diagnosis of 
PTSD or its relationship to service.  Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494.

As there is no competent diagnosis of PTSD, it is unnecessary 
to discuss the veteran's one verified stressor or his combat 
status.  Accordingly, the Board finds that service connection 
for PTSD is not warranted. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


